916 F.2d 13
286 U.S.App.D.C. 296
UNITED STATES of Americav.Jay L. GIBSON, Appellant.
No. 90-3148.
United States Court of Appeals,District of Columbia Circuit.
Oct. 2, 1990.

Before WALD, Chief Judge, and EDWARDS and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the court's order to show cause why the appeal should not be dismissed as moot filed July 24, 1990, and the letters dated August 6 and 13, 1990, in response thereto;  the supplemental motion to dismiss as moot;  the motion to dismiss appeal and the response thereto;  and the motions to amend, it is


2
ORDERED that the order to show cause be discharged.  It is


3
FURTHER ORDERED that the unopposed motion to dismiss as moot be granted.  It is


4
FURTHER ORDERED that the district court order of May 4, 1990, 737 F.Supp. 100, be vacated.  See United States v. Miller, 685 F.2d 123 (5th Cir.1982);  Lettsome v. Waggoner, 672 F.Supp. 858, 861 n. 4 (D.V.I.1987).  Cf. United States v. Munsingwear, 340 U.S. 36, 39, 71 S.Ct. 104, 106, 95 L.Ed. 36 (1950).  As to the other district court orders which Brunwasser requests be vacated, the court finds that the reasons which generally support vacatur are not present in the other orders.  See Munsingwear, 340 U.S. at 39, 71 S.Ct. at 106.    Also, in the unlikely event that the issue arises in another case, Brunwasser would be free to raise the fact that his contentions were never addressed in an appeal.  It is


5
FURTHER ORDERED that Gibson's remaining motions be dismissed as moot.


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.